DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/24/2020 and 07/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2015/0124880), hereinafter referred to as Kim, in view of Wang et al. (CN 106060564 A), hereinafter referred to as Wang.

In regard to claim 1, Kim teaches a method for video coding, adapted for an image processing apparatus (Kim abstract noting a method for encoding an image; and Kim paragraph 24 noting a video encoder apparatus), and comprising:
receiving a current coding unit (Kim paragraph 43 noting intra-predictor 120 receives a current block for prediction coding, selects one of a plurality of intra-prediction modes according to a size of the current block);
performing filter selection according to a size of the current coding unit (Kim abstract noting selecting a filter using the size of the current block and difference between reference pixels and filtering the reference pixels of the current block using the selected filter if it is determined that the reference pixels of the current block are filtered);
performing an interpolation operation on the current coding unit to generate a plurality of interpolated prediction values (Kim paragraph 35 noting motion compensator 130 calculates a pixel value at a fractional pixel position from a pixel value at an integer pixel position by applying an interpolation filter for calculating a pixel value at a fractional pixel position to the reference picture).
However, Kim does not expressly disclose using at least one selected filter to perform a filtering operation on a plurality of reference boundaries of the current coding unit to generate a plurality of filtering reference values; and
performing interpolation according to the filtering reference values.
In the same field of endeavor, Wang teaches using at least one selected filter to perform a filtering operation on a plurality of reference boundaries of the current coding unit to generate a plurality of filtering reference values (Wang paragraph 38 and Fig. 2 noting the method for controlling intra-frame prediction reference pixel filtering; Wang paragraph 40 noting to determine whether the target reference pixel is an edge reference pixel in the reference pixel group, and if not, go to S203; otherwise, go to S205; and Wang paragraph 44 noting step S205 including processing the target reference pixel ; and
performing interpolation according to the filtering reference values (Wang paragraph 8 noting pixel value of each reference pixel is obtained by linear interpolation using the pixel value of the reference pixel at the most edge of the reference pixel (that is, the reference pixel at the end edge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kim with the teachings of Wang, because both disclosures relate to the field of image encoding that involves determining and filtering reference pixels, selecting a filter using the size of the current block, filtering reference pixels of the current block using a selected filter, and generating prediction blocks according to this process. Thus, modified to incorporate the teachings of Wang, the teachings of Kim include all of the limitations presented in claim 1.

In regard to claim 2, Kim and Wang teach all of the limitations of claim 1 as discussed above. In addition, Wang teaches performing parameter selection according to the size of the current coding unit and a boundary size of each of the reference boundaries to generate at least one filter index of the current coding unit, wherein each of the at least one filter index corresponds to one of the plurality of filters (Wang paragraphs 39-43 noting acquiring reference pixels to be filtered in a reference pixel group of the block, and determine whether the reference pixels are edge reference pixels. The judgement rule of the edge pixel can be judged according to storage rules of each reference pixel, and combined with the latitude M of the block. Wang additionally notes selecting filters and filter levels for filtering target reference pixels, and flexibly configuring filter levels).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kim and Wang for the same reasons as discussed above in claim 1.

In regard to claim 7, Kim and Wang teach all of the limitations of claim 1 as discussed above. In addition, Kim teaches wherein the selected filter is selected from a plurality of smooth filters of different taps (Kim paragraph 37 noting filter characteristics include information indicating a filter type and filter size of the adaptive interpolation filter, etc. The filter size may be represented, for example, as the number of taps, i.e. the number of filter coefficients of the adaptive interpolation filter; and Kim paragraphs 70-71 noting the number of taps used in the adaptively applied filters).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kim and Wang for the same reasons as discussed above in claim 1.

In regard to claim 9, Kim and Wang teach all of the limitations of claim 1 as discussed above. In addition, Kim teaches wherein the reference boundaries are a top reference row and a left reference column of the current coding unit (Kim paragraphs 59-62, and Fig. 3 showing the top reference row and left reference column of the current block, and reference pixel values A, B, C), and the step of using the at least one selected filter to perform the filtering operation on each of the reference boundaries of the current coding unit to generate the filtering reference values comprises:
using each of the at least one selected filter to respectively perform the filtering operation on the top reference row and the left reference column of the current coding unit to respectively generate the filtering reference values. (Kim paragraphs 64-65 noting using pixel values A, B, C to generate the first reference values and comparing differences between pixels A and B and pixels A and C; and Kim abstract noting selecting a filter using the size of the current block and difference between reference pixels and filtering the reference pixels of the current block using the selected filter).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kim and Wang for the same reasons as discussed above in claim 1.

In regard to claim 18, Kim teaches an image processing apparatus (Kim abstract noting a method for encoding an image; and Kim paragraph 24 noting a video encoder apparatus), comprising:
a memory, configured to store data (Kim paragraph 39 noting motion compensator 130 includes a memory for temporarily maintaining the filter characteristic.  The memory preserves a filter characteristic and a filter coefficient); and
a processor (Kim Fig. 1 showing video encoding apparatus with multiple processing blocks), coupled to the memory (Kim paragraph 39 noting motion compensator 130 includes a memory), and configured to:
receive a current coding unit (Kim paragraph 43 noting intra-predictor 120 receives a current block for prediction coding); perform filter selection (Kim paragraph 37 noting motion compensator 130 determines the filter characteristics of an adaptive interpolation filter needed for factional-accuracy motion compensation) according to a size of the current coding unit (Kim abstract noting selecting a filter using the size of the current block) ;; and perform an interpolation operation on the current coding unit to generate a plurality of interpolated prediction values Kim paragraph 35 noting motion compensator 130 calculates a pixel value at a fractional pixel position from a pixel value at an integer pixel position by applying an interpolation filter for calculating a pixel value at a fractional pixel position to the reference picture).
However, Kim does not expressly disclose use at least one selected filter to perform a filtering operation on a plurality of reference boundaries of the current coding unit to generate a plurality of filtering reference values; and
performing interpolation according to the filtering reference values.
In the same field of endeavor, Wang teaches use at least one selected filter to perform a filtering operation on a plurality of reference boundaries of the current coding unit to generate a plurality of filtering reference values (Wang paragraph 38 and Fig. 2 noting the method for controlling intra-frame prediction reference pixel filtering; Wang paragraph 40 noting to determine whether the target reference pixel is an edge reference pixel in the reference pixel group, and if not, go to S203; otherwise, go to S205; and Wang paragraph 44 noting step S205 including processing the target reference pixel according to the edge reference pixel filtering processing rule; and Wang paragraph 70 noting the local difference characteristic of the pixel difference between the reference pixel and its neighboring reference pixel is used to distinguish the true boundary, the strong step and the weak step, so as to realize the adaptive selection of different filter intensity levels); and
performing interpolation according to the filtering reference values (Wang paragraph 8 noting pixel value of each reference pixel is obtained by linear interpolation using the pixel value of the reference pixel at the most edge of the reference pixel (that is, the reference pixel at the end edge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kim and Wang for the same reasons as discussed above in claim 1.

In regard to claim 19, Kim and Wang teach all of the limitations of claim 18 as discussed above. In addition, Wang teaches wherein the processor performs parameter selection according to the size of the current coding unit and a boundary size of each of the reference boundaries to generate at least one filter index of the current coding unit, wherein each of the at least one filter index corresponds to one of a plurality of filters (Wang paragraphs 39-43 noting acquiring reference pixels to be filtered in a reference pixel group of the block, and determine whether the reference pixels are edge reference pixels. The judgement rule of the edge pixel can be judged according to storage rules of each reference pixel, and combined with the latitude M of the block. Wang additionally notes selecting filters and filter levels for filtering target reference pixels, and flexibly configuring filter levels).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kim and Wang for the same reasons as discussed above in claim 1.

Allowable Subject Matter
Claims 3-6, 8, 10-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations presented in these dependent claims, with specific regard to limitations relating to calculations of a split size of the current coding unit, and steps incorporating the performing calculations according to the split size; creating down-sampling prediction values according to filtering reference values, a preset matrix, and preset offset vectors to generate . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488